Citation Nr: 1508177	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to higher initial and subsequent ratings following the award of service connection for coronary artery disease (CAD) status post myocardial infarction (MI), rated as 60 percent disabling from May 19, 2004 to March 3, 2005, as 10 percent disabling from March 4, 2005 to March 16, 2011, as 30 percent disabling from March 17, 2011 to May 5, 2011, and as 60 percent disabling since May 6, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO, inter alia, granted service connection for CAD status post MI, and assigned an initial 60 percent rating effective May 19, 2004, and a 10 percent rating effective March 4, 2005.  An August 2011 RO rating decision awarded a 60 percent rating for CAD status post MI,  effective May 6, 2011.  In September 2011, the Veteran filed a notice of disagreement (NOD).  Thereafter, a June 2012 RO rating decision awarded a 30 percent rating for the disability, effective from March 17, 2011 to May 6, 2011.  A statement of the case (SOC) was issued in July 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later than month.

This appeal to the Board also arose from a February 2012 RO rating decision which, inter alia, denied entitlement to TDIU.  In July 2012, the Veteran filed an NOD.  An SOC was issued in July 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

In December 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the claims file.  During the hearing, the Veteran submitted pertinent new evidence along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

Because the Veteran disagreed with the initial rating assigned following the award of service connection for CAD status post MI, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the Veteran has subsequently been awarded higher ratings for the cardiovascular disability for various time periods, as higher ratings for this disability are available before and after each date, and the Veteran is presumed to seek the maximum available benefit for a disability, the matter of higher ratings for CAD S/P MI (now characterized to reflect the staged ratings assigned) remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board's disposition of the claim for higher ratings for CAD status post MI is set forth below.  The matter of the Veteran's entitlement to a TDIU is addressed remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ) (here, the RO).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the December 17, 2014, Board hearing-prior to the issuance of an appellate decision-the Veteran withdrew from appeal the claim for higher initial and subsequent ratings assigned following the award of service connection for CAD status post MI.



CONCLUSION OF LAW

The criteria for withdrawal of appeal with respect to the claim for higher initial and subsequent ratings assigned following the award of service connection for CAD status post MI are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

During the December 17, 2014, Board hearing - prior to the issuance of an appellate decision, the Veteran withdrew from appeal the claim for higher initial and subsequent ratings assigned following the award of service connection for CAD status post MI.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.


ORDER

The appeal as to the claim for higher initial and subsequent ratings following the award of service connection for CAD status post MI (rated as 60 percent disabling from May 19, 2004 to March 3, 2005; as 10 percent disabling from March 4, 2005 to March 16, 2011; as 30 percent disabling from March 17, 2011 to May 5, 2011; and as 60 percent disabling from May 6, 2011) is dismissed.


REMAND

The Board's review of the record reveals that further AOJ action on the remaining claim on appeal is warranted.

The Veteran claims that his service-connected CAD, posttraumatic stress disorder (PTSD) and tinnitus render him unable to secure or follow substantially gainful employment.  He has a vocational history of being an independent insurance agent.  In September 2011, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) wherein he reported last working in January 2010.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

When the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a), a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU rating under section 4.16(b) and may only refer the claim to the Compensation and Pension (C&P) Director for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

At the outset, the Board observes that the Veteran first met the percentage requirements for a schedular TDIU effective March 17, 2011, when his PTSD was rated as 50 percent disabling and the additional ratings for his CAD and tinnitus resulted in a combined 70 percent schedular rating.  For the time period prior to March 17, 2011, the Veteran may only be considered for an extra-schedular TDIU rating under 38 C.F.R. § 4.16(b).

During his December 2014 hearing, the Veteran submitted an Independent Vocational Evaluation Report, prepared in December 2014, in which the evaluator determined that his CAD limited him to a sedentary occupation.  The evaluator also determined that the Veteran's vocational background involved occupations-and transferable skills to another occupation-which required the ability to influence people, deal with people, and make judgments.  The evaluators opined that the Veteran's PTSD resulted in a reduced capacity to be productive and reliable due to the presence of symptoms such as limited judgment, abstract thinking, motivation and social interaction.  In conclusion, the evaluator found that the combination of the Veteran's service-connected CAD and PTSD more likely than not precluded his ability to secure or follow a substantially gainful employment consistent with his educational and vocational background. 

The Board observes that the December 2014 Independent Vocational Evaluation Report provides competent, persuasive evidence in support of the TDIU claim.  However, an award of TDIU is predicated upon a claimant being unable to engage in "substantially gainful" employment which has been defined as income not exceeding the poverty threshold for one person.  See Faust v. West, 13 Vet. App. 342, 356 (2000).  See also 38 C.F.R. § 4.16(a) (2014); Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  Notably, in Faust, the claimant was an insurance agent who was held to have been engaged in substantially gainful employment due to the amount of earned income although the claimant was not working full-time.

On review of the available evidence, the Board cannot determine with any certainty when the Veteran became incapable of engaging in "substantially gainful" employment.  On VA heart examination in March 2010, the Veteran described himself as "retired" since 2005.  Yet, in December 2014, the Veteran submitted a statement from his former employer-an insurance agency-which appears to report that the Veteran worked in some capacity until January 2013 and that, thereafter, he received some commission income.  

Given this evidence, the Board finds that additional information must be obtained to determine the Veteran's earned income since his claimed unemployability from January 2010.  As such, the AOJ should provide the Veteran another VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request a more complete description of his earned income since January 2010 to the present.  The Veteran should be requested to identify all remuneration from his services as an insurance agent since January 2010 regardless of hours worked.

To ensure that the record is complete, on remand, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the TDIU claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

Thereafter, the AOJ should readjudicate the TDIU claim, specifically determining when the Veteran ceased earning substantially gainful income.  If it is determined that the Veteran ceased earning substantially gainful income prior to March 17, 2011, the AOJ should conduct all appropriate, additional development, to include referral of the claim to the appropriate first line authority-VA's Chief Benefits Director or the Director of the VA Compensation Service-for a determination as to the Veteran's entitlement to an extra-schedular TDIU.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the TDIU claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he provide a more complete description of his earned income since January 2010 to the present, which includes all remuneration from his services as an insurance agent, regardless of hours worked.

2.  Provide to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  
 
2.  If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for any other examination(s), if appropriate), readjudicate the claim in light of all pertinent evidence and legal authority, specifically determining when the Veteran ceased earning substantially gainful income.  

If it is determined that the Veteran ceased earning substantially gainful income prior to March 17, 2011, refer the claim to the appropriate first line authority-VA's Chief Benefits Director or the Director of the VA Compensation Service-for a determination as to the Veteran's entitlement to an extra-schedular TDIU.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

7.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


